Case 2:19-CV-OO423-R-AF|\/| Document 9 Filed 01/22/19 Page 1 of 1 Page |D #:38

 

UNITED STATES DISTRICT COURT
CENTRAL DlSTRlCT OF CALlFORNlA

 

CASE NUMBER

2:19- -00423-R-AFM
Mohamad Labade pLAlNTIFF(S), CV

 

V

Activision Blizzard, Inc. et al
NOTICE OF CLERlCAL ERROR

 

DEFENDANT($),

 

TO: U. S. Distriet Judgc(s)
U. S. Magist:ratc Judgc(s)
Counsel of Record

You are hereby notified that due to a clerical error l:i documents associated with thc filing of thc new action l:l the following

scanned document l:| docket entry havefhas been corrected as indicated below.

Title of Scanned Document:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Filed Date: Document Number:

l:l Incorrect ease number was assigned to this [:l action l:l document

l:l Case number has been corrected The correct case number is

|:] Ineorrect judge’s initials were indicated on this l:l action ij document The correct judge’s initials are

|:] Incorrcct magistrate judgc’s initials were indicated on this l:l action l:l document The correct magistrate judgc’s initials
arc .

|:l Casc has been reassigned from |:l Judge |:i Magistrate Judge to
|:l Judge |:| Magistrate Judge . The initials of the new judge(s) are

l:l Casc was assigned to I:l Westcrn l:l Southern l:i Eastern division Pursuant to Gcncral Ordcr l:l 349, l:l 0?-09, l:l 98-3,
|:l 02-06, the case has been reassigned to the |:| Westem |:l Southem |:l Eastern division. The fortner case number

has been reassigned to new case number

|:l Subsequent documents must be filed at the |:| Western |:l Southern |:l Eastern division. F ailure to file at the proper location
will result in your documents being returned to you.

|:l Case title is corrected from to

|:l Document has been re-numbered as document number

|:l Incorrcct l:| Filcd pate I:| pate aroocumcnt |:| ENTERED Daic |:l DATE ENTERED oN CM:ICMS was stamped on
document The correct date is

|:l Document is missing page nuniber(s):

|:l To ensure proper routing ol" documenls, all documents filed with the court must rcllcct the following case number and j udge’s
initials:

M Oth€ri Document number 6 due to clerical error. Notice to l-"arties of Court~Directed ADR Program was issued in error by the

docket clerk.
CLERK, U.S. DISTRICT COURT
Dare 1122!2019 By: G. Hunt (Geneva Hunt@cacd.uscourts.gov)

 

 

Deputy Clerk

cr_'_' lrr.\‘ake .S'uper'v.".s'm" f Depu!,‘t’ fn (`hm'ge

 

G-l l (04!09) NOTICE OF CLERICAI, ERR()R

